Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.              Claims 7 – 8, 14 – 15 are canceled.


	Response to Argument
2.              The amendment have rectified the antecedent basis problem in claim 10, thus the examiner is withdrawing the 112(b) rejection.
                     Applicant's arguments filed 05/13/2022 have been fully considered but they are moot in light of the addition of the second reference by Putterman et al., (US 20190342624 A1) in independent claims 1 and 11. Putterman has been identified as the main reference by the International Search report among other relevant references in an IDS by the applicant to the office. The previous office action for the Non Final rejection predates this IDS, and examiner Interview with the applicant was based on the NFR and prior to consideration of the IDS. The examiner agrees as applicant has argued per interview record (05/18/2022) that the examiner had stated in the interview that if the subject matter of previous claims 1+7+8 (that is claim 8 as whole) are written with more amended clarification from the specification it could overcome the main reference Ludvig for claim 7, and Smus for claim 8. This is regarding the limitation for a user action that is taken (per specification, the user action such as holding a remote control button or holding a gesture) and its  duration is detected, compared to a predetermine period of time, then the particular display control based on this comparison will cause either a display of video and audio as in claim 7 or as in claim 8. The applicant has canceled claims 7 – 8, 14 – 15  and has clarified the claim language further via amendment to include features of claim 7 into claim 1, similarly features of claim 14 into claim 11. Thus, the examiner has changed 35 USC § 102 rejection into a 35 USC § 103 rejection by adding Putterman to teach [0059]  "determining the duration of a user command (e.g. for pressing a button on remote control),  as disclosed " determining before a predetermined  amount of time has passed without a user pressing a button on remote control, or after the predetermined amount of time has passed and  for example thirty seconds , one minute, or a time set by the user (READS on 1 second in claim 10).and meets the limitations "determination of the duration of a user command to be less than or more than a predetermined interval selectable by a user such as 1 second" . 
             Respectfully, the applicant is in error for stating that limitations of the canceled claim 8 is added into claim 1; claim 8 is canceled and similar features are drafted into new claim 17, similarly claim 15 is canceled and similar features are drafted into new claim 18. Thus the new claims 17 – 18 are rejected by Ludvig  and replacing Smus previously used for claims 8 and 15, and as noted above, adding Putterman to meet the "determination of the duration of a user command to be less than or more than a predetermined interval selectable by a user such as 1 second".


Objection
3.         The new claims 17 – 18 are drafted with similar limitations in the canceled claims 8 and 15; however, the amendments made for  ”duration of the detected user action exceeds the predetermined interval” eliminate the previous word “second” from the “user action”. In the base claims 1 and 11, “detected user action” can be taken as either” detect a first user command” or “detect a second user command”. The examiner, in light of the specification and previous claims 8 and 15 interprets the “the detected user action” as “the detected second user action”; please either correct by amendment or explain to clarify the issue.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 4, 9 – 12, 16 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over Ludvig (US 20080172693 A1) in view of Putterman et al., hereinafter Putterman (US 20190342624 A1).

           Regarding claim 1, Ludvig discloses “A system (Fig 1, 2A-B,5, 8-10 ) for selecting and controlling the audio associated with one or more concurrently displayed video programs, the system comprising: 
       {[0032, 36, 40] discloses concurrent multiple video display on a single display and user action and user selection of video and audio},
  
             at least one media gateway appliance {Fig 1, by client 102 and in Fig 9 by client 900} comprising at least one processor, wherein the at least one processor {Fig 1, processor 112, Fig 9, processor(s) 912} is adapted to: 
              concurrently display at least two video programs upon a single display wherein one of the at least two video programs is displayed as a primary video, and at least one other of the at least two video programs is displayed as a secondary video superimposed upon a portion of the primary video;              {[0032, 36]  using Fig 1-2, as cited "an application 120 being executed by processor 112 allows and controls the display of multiple different television programs displayed on display device 116 concurrently using multiple tuners 104. ....... are displayed in different portions or windows of the display device. ....... can be the same or different sizes. The display can be separated into any number of different portions. The generation and display of different windows or portions for different television programs (such as picture in picture (PIP)) can be performed in any of a variety of conventional manners},
   
                  detect a first user command directing the positioning of an on-screen cursor to designated one of the at least two video programs; detect a second user command for selecting the designated one of the at least two video programs;
        play the audio associated with the at least one selected video programs without altering the relative positions and displayed sizes of the at least two video programs upon the single display; and mute the audio associated with any non-selected video programs”.
               {[0040] discloses the user selection of a video program among multiple windows via remote control commands, a pull down user menu, and a curser in screen for positioning and selection  and as further cited "For example, for the selected portion, the audio for the program displayed in that portion is turned on (while the audio for the programs displayed in the other portions is turned off {muted}), the video for the program displayed in that portion is turned on (while the video for the programs displayed in the other portions may be turned on or off)}.   


             Ludvig is silent but Putterman in a similar field of endeavor teaches “determine that the duration of the second user command is less than a predetermined interval; and based, at least in part, upon the determination (display video)”, as cited in Putterman [0059]  discloses determining a pressed button (user action) before a predetermined amount of time, or that a predetermine amount of time has passed without a user pressing a button on remote control, and  for example thirty seconds , one minute, or a time set by the user (READS on 1 second in claim 10) and meets the limitation “determine that the duration of the second user command is less than a predetermined interval; and based, at least in part, upon the determination (display video)”.  [0037- 38] further detail the analogous art.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludvig as taught in Putterman to provide “determine that the duration of the second user command is less than a predetermined interval; and based, at least in part, upon the determination (display video)”, for the purpose of, allowing the user to control the display by various automatic timer measurements and default programing actions based on the timing intervals as it is common in the art to rely on timers to set actions that enhance the experience of a viewer by anticipating common user tendencies in activating a button or moving a curser for a specific action in a given time frame.


                Regarding claim 2, Ludvig further discloses “The system of claim 1 wherein the at least one processor is further adapted to receive at least one user command controlling the volume of the audio associated with the at least one selected video programs“,
                As noted in claim 1,  [0032, 36, 40] discloses concurrent multiple video display on a single display and user action and user selection of video and audio;  
                           Fig 1, processor 112, Fig 9, processor(s) 912, and
 [0085] " A wireless interface enables client device 900 to receive control input commands 906 and other information from an input device, such as from remote control device 908, a portable computing-based device (such as a cellular phone) 910, or from another infrared (IR), 802.11, Bluetooth, or similar RF input device". Please note, a remote control device such as 908 for a TV has a volume control  and audio control is cited in [0054] "not passing the audio data to the display (or other speakers) for playback, an application 120 muting the program, and so forth." thus, “not passing the audio data to the display (mute control)  meets "controlling the volume of the audio associated with the at least one selected video program".


                Regarding claim 3, Ludvig further discloses “The system of claim 1 wherein the at least one gateway media appliance further comprises a wireless signal receiver adapted to receive wireless signals indicative of the user commands and communicate such to the at least one processor”,
        "media gateway appliance (MGA) was met by Fig 1, by client 102 and in Fig 9 by client 900, with remote control device 908 used to send wireless signals for user commands to the MGA (client in Fig 1 and Fig 9) to control the TV as disclosed by [0085]  in claim 2.     


               Regarding claim 4, Ludvig further discloses “The system of claim 3 wherein the wireless signals comprise at least one of: optical signals; and radio-frequency signals”,
            The optical signal (IR, infrared) or RF (radio frequency) signals via the remote control device is cited in [0085] " A wireless interface enables client device 900 to receive control input commands 906 and other information from an input device, such as from remote control device 908, a portable computing-based device (such as a cellular phone) 910, or from another infrared (IR), 802.11, Bluetooth, or similar RF input device".


                Regarding claim 9, “The system of claim 1, wherein the at least one media gateway further comprises at least one memory adapted to store information defining the predetermined interval”, 
             In claim 1,  Putterman disclosed “The system of claim 1, wherein the at least one media gateway comprises defining the predetermined interval”, and Putterman [0088 – 89] further discloses “comprises at least one memory adapted to store information”.


               Regarding claim 10, “The system of claim 1, wherein the predetermined interval is approximately 1 second”, was already noted in claim 1 by the combination of  Putterman [0059]  discloses determining a pressed button (user action) before a predetermined amount of time, or that a predetermine amount of time has passed without a user pressing a button on remote control, and  for example thirty seconds , one minute, or a time set by the user (READS on 1 second in claim 10) and meets the limitation “determine that the duration of the second user command is less than a predetermined interval; and based, at least in part, upon the determination (display video)”.  [0037- 38] further detail the analogous art.

              Regarding claims 11, 12, these claims implement the method that details the process of the apparatus in claims 1, 2 and are rejected under the same rationale.

              Regarding claim 16, this claim implements the method that details the process of the apparatus in claim 10 and is rejected under the same rationale.

                Regarding claim 17, “The system of claim 1, wherein the at least processor is further adapted to concurrently play the audio associated with all video programs displayed on the single display, based at least in part, upon a determination that the duration of the detected user action exceeds the predetermine interval”.
           Ludvig discloses  [0032, 36, 40] discloses concurrent multiple video display on a single display and user action and user selection of video and audio;    [0034] Typically, a single one of the multiple television programs is selected (e.g., by the user or by default) to have its audio played back. Alternatively, the audio from multiple (or all) of the television programs may be played back concurrently in certain situations.
               Ludvig does not explicitly disclose the certain situations is “based at least in part, upon a determination that the duration of the detected user action exceeds the predetermine interval”, but   Putterman further teaches this limitation in [0059] as it discloses determining a pressed button (user action) before a predetermined amount of time, or that a predetermine amount of time has passed without a user pressing a button on remote control, and  for example thirty seconds , one minute, or a time set by the user (READS on 1 second in claim 10) and meets the limitation “based at least in part, upon a determination that the duration of the detected user action exceeds the predetermine interval (display video)”.  [0037- 38] further detail the analogous art.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludvig as taught in Putterman to provide “based at least in part, upon a determination that the duration of the detected user action exceeds the predetermine interval”, for the purpose of, allowing the user to control the display by various automatic timer measurements and default programing actions based on the timing intervals as it is common in the art to rely on timers to set actions that enhance the experience of a viewer by anticipating common user tendencies in activating a button or moving a curser for a specific action in a given time frame.
                                         
               Regarding claim 18, this claim implements the method that details the process of the apparatus in claim 17 and is rejected under the same rationale.


5.	Claims 5 – 6, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Ludvig (US 20080172693 A1) in view of Putterman et al., hereinafter Putterman (US 20190342624 A1) and in view of Urbanus et al., hereinafter Urbanus (US 20200346107 A1).

                Regarding claim 5, Ludvig is silent for “The system of claim 1 wherein the at least one gateway media appliance further comprises a sensor adapted to detect user motions indicative of the user commands and communicate such to the at least one processor”, but Urbanus in a similar field of endeavor teaches this limitation as cited  [0041] Furthermore, although the remote control 170 depicted in FIG. 1 may be a dedicated electronic device, it should be understood that other types of remote controls may be used as a suitable remote control. Generally, the remote control 170 is an example of an input device configured to control a media application. Other types of input devices are possible, including, but not limited to, a mobile device (e.g., smartphone, tablet computer, etc.) hosting a control application, whereby this application may be configured to enable virtual buttons that cause a signal to be transmitted from the mobile device to the video game system 110. Other types of user device include an optical system that includes optical sensors and processors to monitor user gestures".   Note the "optical sensor" to monitor user gesture for example could be a camera (as claimed in claim 6) and further met by [0103] "User input devices 1120 communicate user inputs from one or more users to the computer system 1100, examples of which may include keyboards, mice, joysticks, touch pads, touch screens, still or video cameras, ... "
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludvig as taught in Urbanus to provide “further comprises a sensor (camera or infra-red detector) adapted to detect user motions indicative of the user commands and communicate such to the at least one processor”, for the purpose of, allowing the user to have various options to use a remote control such as using his own gesture as a control command as commonly used in the art to add to the convenience of a user.


                Regarding claim 6, “The system of claim 5 wherein the sensor comprises at least one of: a camera; and an infrared detector” was already explained and met in claim 5.

               Regarding claim 13, this claim implements the method that details the process of the apparatus in claim 5 and is rejected under the same rationale.
  

Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422